UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                             No. 99-50936
                        _____________________

                      LANSDALE AUTOMOTIVE, INC.;
                          JAY ALAN LANSDALE,

                                                Plaintiffs-Appellants,

                                versus

             WILLIAMSON COUNTY; TEXAS DEPARTMENT OF PUBLIC
             SAFETY; ED RICHARDS, in his official capacity
           and individually; JOHN CHANDLER, in his official
              capacity and individually; MARIO OROZCO, in
            his official capacity and individually; JOHN C.
         DOERFLER, in his official capacity and individually,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (A-99-CV-499-JN)
_________________________________________________________________

                            June 26, 2000

Before POLITZ, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Having heard oral argument, and based, in addition, upon our

review of the record and the briefs, we conclude that the district

court did not abuse its discretion in denying the preliminary

injunction at issue.    Of course, in so holding, we do not express

an opinion on the merits of this action, including the underlying

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
statutory issues.

     The order denying preliminary injunctive relief, however, also

contains a sentence stating that Appellants’ application for a

permanent injunction is denied as “moot”.             In the light of the

absence of any explanation for that statement, or any indication in

the record     that   the   parties   or   district   court   intended   that

resolution of the merits of the requested permanent injunction be

decided at, or based upon, the preliminary injunction hearing, we

are convinced that the district court did not intend to rule on the

merits of such permanent relief.            Accordingly, we regard that

statement as inadvertent or unintended, having no effect on our

jurisdiction to review the denial of preliminary injunctive relief.

See United States v. Bayshore Associates, Inc., 934 F.2d 1391, 1395

(6th Cir. 1991) (treating order appealed as preliminary injunction

where district court “inartfully” characterized order as permanent

injunction).

                                                              AFFIRMED




                                      2